Citation Nr: 0302583	
Decision Date: 02/11/03    Archive Date: 02/19/03

DOCKET NO.  02-08 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from January 1966 to October 
1967.  He had service in the Republic of Vietnam from 
September 1966 to October 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, which denied service connection for 
post-traumatic stress disorder. 

In September 2002, a hearing was held before the undersigned 
at the RO in Albuquerque.  A transcript of that hearing is in 
the claims file.


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal. 

2.  The veteran has a current diagnosis of PTSD linked to a 
claimed stressor in service.

3.  The veteran did not engage in combat with the enemy.

4.  The veteran's claimed noncombat stressor is corroborated.


CONCLUSION OF LAW

PTSD is the result of active service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. §§ 3.303, 3.304(f) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In March 2001, the veteran filed a claim for service 
connection for PTSD (post-traumatic stress disorder) claiming 
that he had nightmares, flashbacks, panic attacks and 
nervousness.  He subsequently related these symptoms to 
several stressful incidents in service, including seeing two 
vehicles destroyed on the way to his first camp, seeing 
bodies in body bags unloaded off small tanks, hearing mortar 
rounds coming in and exploding, and hitting an unexploded 
buried mortar while working to bury a cable and being fearful 
of being nearly blown up.  He also provided the names of 
several people he knew personally who were killed in action.

The service medical records do not show any treatment or 
diagnosis of a psychiatric condition.  The service personnel 
records confirm that the veteran was in Vietnam from 
September 1966 to October 1967.  These records do not show 
that he received any wounds.  He received the Vietnam Service 
Medal and the Vietnam Campaign Medal. 

In a March 1969 VA neuropsychiatric examination, the veteran 
gave a history of being in Vietnam during service and of 
working in the Signal Corps as a lineman.  He stated that he 
was under frequent enemy fire.  Following a mental status 
examination, the diagnosis was anxiety reaction, chronic, 
mild, manifested by tenseness and nervousness.

The veteran was seen in February 2002 at the VA Vet Center in 
Albuquerque.  In a counseling summary, M. Wheeler, M.S., 
identified as a licensed professional certified counselor, 
states that the veteran was seen in two clinical interviews.  
He was given the Mississippi Scale with a score of 152.  He 
writes:

While in Vietnam he experienced several 
traumatic experiences.  He would notice 
that members of his unit would suddenly 
not be around.  He would discover that 
they had been killed.  This led to 
anxiety regarding his own safety.  On one 
occasion he was digging a trench for a 
cable with a pick.  He uncovered an 
unexploded mortar round.  He also reports 
frequent mortar and rocket attacks with 
the 125th Signal Battalion at Tay Ninh.

The current assessment is post-traumatic 
stress disorder.  He reports high levels 
of anxiety, intrusive thoughts, 
nightmares, reactivity to reminders of 
Vietnam, [and] he avoids movies and books 
of Vietnam.  He has feelings of 
detachment from others.  There are 
problems with sleeping, anger outbursts, 
and hypervigilance.

In a September 2002 personal hearing, the veteran testified 
about his experiences in Vietnam.  He testified that when he 
arrived in Vietnam, he was assigned to set up communications 
at Bear Cat running wires around the whole camp.  He added 
that during this time he was exposed to small gun fire and 
mortar rounds.  Both the veteran and his wife gave testimony 
about his current symptoms.

Legal Criteria - Establishing Service Connection for PTSD

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991).  The 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2002).

Service connection for PTSD requires: (1) medical evidence 
diagnosing PTSD, (2) medical evidence establishing a link 
between current symptoms and an in-service stressor, and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304 (f) (2002).  

With respect to the first element (a diagnosis of PTSD), the 
Court has held that a "PTSD diagnosis by a mental-health 
professional must be presumed . . . to have been made in 
accordance with the applicable DSM [Diagnostic and 
Statistical Manual of Mental Disorders] criteria as to both 
the adequacy of the symptomatology and the sufficiency of the 
stressor."  Cohen v. Brown, 10 Vet. App. 128, 139 (1997).  
Moreover, the Court concluded that "under the DSM-IV, the 
mental illness of PTSD would be treated the same as a 
physical illness for purposes of VA disability compensation 
in terms of predisposition toward development of that 
condition."  Id. at 141 (incorporating the "eggshell 
plaintiff" rule to service connection awards).  

In interpreting the third element (an in-service stressor), 
the Court determined that the evidence necessary to establish 
that the claimed stressor actually occurred varied depending 
on whether it could be determined that the veteran "engaged 
in combat with the enemy."  38 U.S.C.A. § 1154(b) (West 1991 
& Supp. 2002).  The Court held that "[w]here it is 
determined, through recognized military citations or other 
supportive evidence, that the veteran was engaged in combat 
with the enemy and the claimed stressors are related to such 
combat, the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development for corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be 'satisfactory,' e.g., credible, and 
'consistent with the circumstances, conditions, or hardships 
of [combat] service'."  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993); 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f) 
(2002); see also Gaines v. West, 11 Vet. App. 113 (1998) 
(determination of whether veteran engaged in combat with 
enemy is particularly significant in PTSD cases).  

Finally, if the "claimed stressor is not combat related, a 
veteran's lay testimony regarding in-service stressors is 
insufficient to establish the occurrence of the stressor and 
must be corroborated by 'credible supporting evidence'."  
Cohen, 10 Vet. App. at 142 (citing Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996); Doran v. Brown, 6 Vet. App. 283 
(1994)).  While the sufficiency of a stressor is a medical 
determination, the existence of a stressor is a question of 
fact within the purview of the Board.  See West v. Brown, 7 
Vet. App. 70, 79-80 (1994).
Where a veteran-claimant did not serve in combat or the 
stressor is not related to combat, his lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor.  See West (Carelton) v. Brown, 7 Vet. App. 
70, 76 (1994); see also Zarycki v. Brown, 6 Vet. App. at 98.  
Instead, the record must contain evidence which corroborates 
his testimony as to the occurrence of the claimed stressor.  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f).  

Regarding non-combat stressors, the Court has held that 
"credible supporting evidence" means that the veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor; nor can credible 
supporting evidence of the actual occurrence of an in-service 
stressor consist solely of after-the-fact medical nexus 
evidence.  See Cohen v. Brown, 10 Vet. App. 128 (1997); 
Moreau v. Brown, 9 Vet. App. 389 (1996); and Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law eliminates the concept of a well-
grounded claim, and redefines the obligations of VA with 
respect to the duty to assist claimants in the development of 
their claims.  First, the VA has a duty to notify the 
appellant and any representative of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2002).  Second, the VA 
has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2002).

The VA has promulgated revised regulations to implement these 
changes in the law. See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

In this case, the veteran was informed of the provisions of 
the VCAA in a May 2001 letter to the veteran.  The Board 
finds that he has been provided adequate notice as to the 
evidence needed to substantiate his claim for service 
connection for PTSD.  The Board concludes the discussions in 
the rating decision, statement of the case (SOC), and letters 
sent to the appellant informed him of the information and 
evidence needed to substantiate the claim for PTSD and 
complied with the VA's notification requirements.  VA must 
also inform the veteran which evidence VA will seek to 
provide and which evidence the veteran is to provide.  
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  
This was accomplished in the May 2001 letter to the veteran.  
The Board concludes that VA has complied with all 
notification requirements.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained, including obtaining the service medical records, 
the veteran's service personnel records, and providing the 
veteran an opportunity to present testimony at a hearing 
before the undersigned.  In this case, the veteran is not 
prejudiced by any failure of VA to fully develop the facts of 
this case as required by VCAA as this decision results in a 
grant of the veteran's claim for service connection.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  There is 
sufficient evidence to decide the claim.  The Board concludes 
that all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the appellant's claim.  
Therefore, no further assistance to the appellant with the 
development of evidence is required. 

Analysis

The veteran has a PTSD diagnosis in the form of the February 
2002 counseling summary from M. Wheeler.  While not a 
physician, Mr. Wheeler identifies himself as a licensed 
professional certified counselor with an M.S. degree and is 
therefore clearly a mental-health professional.  See Cohen, 
10 Vet. App. at 139 (1997)  He states that the veteran 
currently has PTSD manifested by anxiety, intrusive thoughts, 
nightmares, and reactivity to reminders of Vietnam.  He 
relates this diagnosis to several of the veteran's claimed 
stressors, including mortar and rocket attacks.  As such, the 
veteran meets two of the three requirements for service 
connection for PTSD, a current diagnosis linked to a 
stressful incident in service.  38 C.F.R. § 3.304(f).

The only remaining question is whether there is credible 
supporting evidence that the stressor occurred.  This last 
element varies depending on whether it is determined that the 
veteran engaged in combat with the enemy.  38 U.S.C.A. 
§ 1154(b).  The veteran is not claiming and the evidence does 
not show that he engaged in combat with the enemy, nor is the 
claimed stressor a combat related incident.  As such, the 
occurrence of the stressor must be corroborated.  Cohen, 10 
Vet. App. at 142.  This need not be only from service 
records, but may be from other sources.  Dizoglio, 9 Vet. 
App. at 166.

In the March 1969 VA neuropsychiatric examination, the 
veteran gave a history of being in Vietnam during service and 
of working in the Signal Corps as a lineman.  He stated that 
he was under frequent enemy fire.  While the veteran's 
testimony alone is insufficient to corroborate a noncombat 
stressor, this statement of the veteran made shortly after 
service and unrelated to any pending claim for service 
connection for PTSD is credible supporting evidence of the 
occurrence of the stressor.  Cohen, 10 Vet. App. at 142.  The 
veteran has met all three requirements for service connection 
for PTSD.  38 C.F.R. § 3.304(f).  The evidence supports the 
claim and service connection for PTSD is granted. 


ORDER

Service connection for post-traumatic stress disorder is 
granted.



		
HOLLY E. MOEHLMANN
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

